DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending as amended on 3/13/19.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11) and species wherein the polymer P is formed from terephthaloyl dichloride and 4,6-diamino-1,3-dihydroxybenzene dihydrochloride, and wherein the ionic liquid is 1-butyl-3-methylimidazolium chloride in the reply filed on 4/5/21 is acknowledged.  The traversal is on the ground(s) that CN 103880767 discloses a prepolymerization in ionic liquid and final polymerization step in phosphate. However, CN ‘767 was not relied upon by the examiner. The relied upon reference to Zhou does not disclose a prepolymerization in ionic liquid nor a final polymerization step in phosphate. Therefore, Applicant’s argument is not persuasive, as it does not appear to address the prior art cited in the restriction requirement.  The requirement is still deemed proper and is therefore made FINAL.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 depends from claim 1, and further limits component (a) to one of several named species. However, the species named in claim 3 are not each encompassed by formula (I) recited in claim 1. For example, claim 3 recites several “anhydride” species (including isophthalic anhydride, terephthalic anhydride, and many others). However, formula 1 does not encompass anhydride species. Because claim 1 requires component (a) to have a structure according to formula (I), and because some of the species recited in claim 3 do not have structures according to formula (I), claim 3 fails to properly further limit claim 1. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 1517386; previously included machine translation cited herein) in view of Mecerreyes (Applications of Ionic Liquids in Polymer Science and Technology, Springer-Verlag Berlin Heidelberg 2015, Chapter 13, pp 355-387). 
As to claims 1-3, Zhou teaches a method of forming poly(phenylene benzoxazole) comprising reacting terephthaloyl or isopthaloyl chloride (corresponding to instant (a)) with a dihydroxy amino benzene (corresponding to instant (IIa), (b)) (see formula (I) on page 4 of the original document and p 2 of the translation). Zhou discloses heating in solution at 200-550 C to form polybenzoxazole (PBO) of formula II: 
    PNG
    media_image1.png
    150
    559
    media_image1.png
    Greyscale
(see p 4 of original and embodiment 1-4 on page 3 of translation). Therefore, Zhou discloses a method for producing polybenzoxazole which results in obtaining a product mixture (corresponding to instant PG) comprising polybenzoxazole (corresponding to instant P) and solvent.
Zhou teaches utilizing an organic solvent (abstract), such as methyl pyrrolidone or dimethyl acetamide (p 2 of translation). However, Zhou fails to teach utilizing an ionic liquid. 
Mecerreyes teaches that ionic liquids have unique and tunable properties and have therefore been widely used as solvent in many organic reactions, even in polymerization chemistry as solvent. Mecerreyes teaches that ILs offer faster rates, higher molecular weight polymers, good yields, easy separation of products and recovery and reuse of catalyst over conventional organic solvent-mediated polymerization process (p 355). Mecerreyes teaches that there is a great demand for the replacement of toxic reagents and volatile solvents, and that ionic liquids are being found as an efficient replacement because they are nonvolatile, thermally stable, non-flammable and chemically inert (p 372, first paragraph). See also p 373, last paragraph. 
In light of Mecerreyes’ disclosure, the person having ordinary skill in the art would have been motivated to replace a conventional organic solvent in a polymerization reaction with an ionic liquid in order to minimize use of toxic/volatile reagents, and/or in order to increase reaction rate, increase molecular weight, increase yield, and/or improve production separation. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the polymerization of terephthaloyl chloride and dihydroxy amino benzene in a solvent, as disclosed by Zhou, by utilizing an ionic liquid, as disclosed by Mecerreyes, instead of the conventional organic solvent disclosed by Zhou, thereby arriving at the presently claimed subject matter.
As to claim 4, modified Zhou suggests a method according to claim 1, as set forth above. Zhou further discloses polymers prepared utilizing 1,5-diamine-2,4-dihydroxybenzene dihydrochloride as the dihydroxy amino benzene compound (p 2 of translation; p 4 of translation, claim 6). The 1,5-diamine-2,4-dihydroxybenzene 
As to claim 5, modified Zhou suggests a method according to claim 1, as set forth above. Zhou fails to specifically teach ranges of suitable weight percentages for reactants and solvents. In Zhou’s embodiment 1, the reaction mixture comprises 4 wt% (1.475 g) of the aromatic dicarboxylic reactant according to instant component (a), 5 wt% (1.548 g) of the aromatic diamine reactant according to instant component (b), and 91 wt% of the solvent (31 g). The amount of terephthaloyl dichloride exemplified by Zhou is just below the presently claimed range for component (a), while the amount of solvent exemplified by Zhou just above the presently claimed range for component (c). 
However, the person having ordinary skill in synthetic chemistry would have been capable of making minor adjustments to an amount of solvent relative to amounts of reactants without substantially affecting reaction outcome. In particular, the person having ordinary skill in the art would have had a reasonable expectation of success in carrying out the reaction of Zhou utilizing just slightly less solvent than exemplified by Zhou, and would have been motivated to do so in order to minimize waste. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out a reaction of aromatic dicarboxylic compound and aromatic diamine compound in ionic liquid solvent, as suggested by modified Zhou, utilizing, e.g., 28 g of solvent rather than 31 g, thereby arriving at a reaction mixture according to instant claim 5 comprising 5 wt% of each of the aromatic dicarboxylic and diamine components, and 90 wt% solvent.
As to claim 11, modified Zhou suggests a method according to claim 1, as set forth above. Modified Zhou fails to disclose the content of polymer dissolved in solvent in the product mixture. However, the person having ordinary skill in the art would have been motivated to dissolve increased amounts of polymer product in a solvent in order to, e.g., improve process efficiency by decreasing the amount of solvent needing to be removed during fiber formation processes. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the polymerization of modified Zhou utilizing an ionic liquid capable of dissolving any appropriate amount of the polymer product, including an amount within the presently claimed range of at least 40% by weight.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 1517386; previously included machine translation cited herein) in view of Mecerreyes (Applications of Ionic Liquids in Polymer Science and Technology, Springer-Verlag Berlin Heidelberg 2015, Chapter 13, pp 355-387) in view of Noda et al (US 2015/0337084). 
The rejection of claim 1 over Zhou and Mecerreyes above is incorporated here by reference. 
Modified Zhou suggests a method for producing a polybenzoxazole polymer according to claim 1, as set forth above. 
Zhou discloses including an organic condensing agent (abstract) for removing hydrogen chloride from the reaction (translation p 3, first full paragraph), and names and 
Like Zhou, Noda discloses a method for producing polybenzoxazole resin, and teaches that the reaction between aromatic diaminediol and diacid halide produces hydrogen halide as byproduct. Like Zhou, Noda teaches including a small amount of organic base, such as pyridine in order to neutralize the hydrogen halide. Noda further teaches that alternatively, an alkali metal hydroxide, such as sodium hydroxide and potassium hydroxide, may be added in the reaction liquid [0088]. 
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). Therefore, in light of Noda’s disclosure establishing that pyridine, sodium hydroxide and potassium hydroxide were all known as bases for neutralizing hydrogen halide byproduct in the reaction of aromatic diaminediol and diacid halide, it would have been obvious to the person having ordinary skill in the art to have substituted the pyridine condensing agent in the method of modified Zhou for sodium hydroxide or potassium hydroxide in order to neutralize hydrogen chloride. 

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 1517386; previously included machine translation cited herein) in view of Mecerreyes (Applications of Ionic Liquids in Polymer Science and Technology, Springer-Verlag Berlin Heidelberg 2015, Chapter 13, pp 355-387) and Toufaili.
As to claims 1-3, 6 and 7, Zhou teaches a method of forming poly(phenylene benzoxazole) comprising reacting terephthaloyl or isophthaloyl chloride (corresponding to instant (a)) with a dihydroxy amino benzene (corresponding to instant (IIa), (b)) (see formula (I) on page 4 of the original document and p 2 of the translation). Zhou discloses heating in solution at 200-550 C to form polybenzoxazole (PBO) of formula II: 
    PNG
    media_image1.png
    150
    559
    media_image1.png
    Greyscale
(see p 4 of original and embodiment 1-4 on page 3 of translation). Therefore, Zhou discloses a method for producing polybenzoxazole which results in obtaining a product mixture (corresponding to instant PG) comprising polybenzoxazole (corresponding to instant P) and solvent.
Zhou teaches utilizing an organic solvent (abstract), such as methyl pyrrolidone or dimethyl acetamide (p 2 of translation). However, Zhou fails to teach utilizing an ionic liquid. 
Mecerreyes teaches that ionic liquids have unique and tunable properties and have therefore been widely used as solvent in many organic reactions, even in polymerization chemistry as solvent. Mecerreyes teaches that ILs offer faster rates, higher molecular weight polymers, good yields, easy separation of products and recovery and reuse of catalyst over conventional organic solvent-mediated polymerization process (p 355). Mecerreyes teaches that there is a great demand for the replacement of toxic reagents and volatile solvents, and that ionic liquids are being found as an efficient replacement because they are nonvolatile, thermally stable, non-flammable and chemically inert (p 372, first paragraph). See also p 373, last paragraph. 
Toufaili teaches preparation of polyamides from dicarboxylic acids and diamine in an ionic liquid as solvent (abstract), including wholly aromatic polyamides [0046, 0062] and polyamides from compounds having hydroxyl groups [0050]. Like Mecerreyes, Toufaili teaches that ionic liquids have very good solvent capabilities for a large number of organic, inorganic and polymeric substances, and are generally noncombustible, noncorrosive and nonvolatile [0016]. With regard to the specific ionic liquid, Toufaili teaches that any suitable ionic liquid can be used [0019], names several suitable imidazolium cations, and discloses that it may be preferable to use butylmethylimidazolium as cation [0031]. Toufaili further names several preferred anions, including halide [0032]. [An ionic liquid formed from butylmethylimidazolium and halide corresponds to a ionic liquid according to instant formulas III and IV recited in claims 6 and 7.]
In light of Mecerreyes’ and Toufaili’s disclosures, the person having ordinary skill in the art would have been motivated to replace a conventional organic solvent in a polymerization reaction of aromatic dicarboxylic and aromatic diamine compounds with an ionic liquid in order to minimize use of toxic/volatile reagents, and/or in order to increase reaction rate, increase molecular weight, increase yield, and/or improve production separation. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the polymerization of terephthaloyl chloride and dihydroxy amino benzene in a solvent, as disclosed by Zhou, by utilizing an ionic liquid, as disclosed by Mecerreyes and Toufaili (such as butylmethylimidazolium halide disclosed by Toufaili), instead of the conventional organic solvent disclosed by Zhou, thereby arriving at the presently claimed subject matter.
As to claim 4, modified Zhou suggests a method according to claim 1, as set forth above. Zhou further discloses polymers prepared utilizing 1,5-diamine-2,4-dihydroxybenzene dihydrochloride as the dihydroxy amino benzene compound (p 2 of translation; p 4 of translation, claim 6). The 1,5-diamine-2,4-dihydroxybenzene dihydrochloride disclosed by Zhou corresponds to 4,6-diamino-1,3-dihydroxybenzene dihydrochloride as presently recited. 
As to claim 5, modified Zhou suggests a method according to claim 1, as set forth above. Toufaili discloses a general procedure for polymerization of polyamide which includes preparing a reaction mixture of 20 wt% solution of the monomers in the ionic liquid [0075]. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the reaction of aromatic dicarboxylic and aromatic diamine compounds in ionic liquid, as suggested by modified Zhou, utilizing a reactant concentration as disclosed in the general procedure of Toufaili, thereby arriving at a reaction mixture according to instant claim 5 (i.e., comprising ~10 wt% of each of the aromatic dicarboxylic and diamine components, and 80 wt% solvent).
As to claim 8, modified Zhou suggests a method according to claims 1, 6 and 7, as set forth above. Toufaili names imidazolium as an example of a cation, and teaches that the anion may be a halogen [0027]. Toufaili specifically teaches that preferred ionic liquids have a high stability and high decomposition temperature, and that dialkylimidazolium has a high decomposition temperature. Toufaili names 1-alkyl-3-methylimidazolium salts as particularly preferable [0028]. Given Toufaili’s teaching in [0027-28] that 1-alkyl-3-methylimidazolium is preferred, it would have been obvious to 
As to claim 9, modified Zhou suggests a method according to claim 8, as set forth above. As set forth above, Toufaili teaches “halide” as a typical example of the anionic part of the ionic liquid [0026]. Given the limited number of species encompassed by the term “halide,” it would have been obvious to the person having ordinary skill in the art to have utilized any halide species as the “halide” anion named by Toufaili, including chloride.
As to claim 11, modified Zhou suggests a method according to claim 1, as set forth above. Toufaili further teaches that the ionic liquid should have a sufficient solvent capability for the reaction products [0022]. Furthermore, the person having ordinary skill in the art would have been motivated to dissolve increased amounts of polymer product in a solvent in order to, e.g., improve process efficiency by decreasing the amount of solvent needing to be removed during fiber formation processes. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the polymerization of modified Zhou utilizing an ionic liquid capable of dissolving any appropriate amount of the polymer product, including an amount within the presently claimed range of at least 40% by weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/           Primary Examiner, Art Unit 1766